The record states that the plaintiff, Alexander, sued out a warrant against the defendant, returnable before one of the Justices of Tyrrell *Page 213 
County; "pending the warrant, Bateman applied to the Court to have the proceedings brought before them, which was ordered and accordingly done"; and at a Court held for that county, October Term, 1797, a jury was impaneled who found for the defendant; on which the plaintiff prayed a writ of error, and assigned the following errors, to wit: "That by the laws of the land the county courts of pleas and quarter sessions have no power to grant writs of supersedeas, certiorari, mandamus, or false judgment, or in any other manner to remove or correct the judgment, sentence, or decree of any justice of the peace (out of session) except by appeal, which the Court in this instance has undertaken to do. Wherefore the said Abner prays," etc. The defendant pleaded "in nullo est erratum."
The judgment and proceedings of the county court should be reversed and set aside, having no jurisdiction, such as they have exercised in this case.